UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1209



PEARLENE J. HAMLER,

                                            Plaintiff - Appellant,

          versus


ANN VENEMAN, Secretary of Agriculture; SAMUEL
L. WHITE, P.C.; MEDIA GENERAL, INCORPORATED;
JOHN ASHCROFT, United States Attorney General;
JOHN POTTER, Postmaster General,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CA-02-8-6)


Submitted:   May 16, 2002                   Decided:   May 22, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pearlene J. Hamler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pearlene J. Hamler appeals from the district court’s order

dismissing without prejudice her complaint in which she asserted a

number of claims with respect to real property that was owned by

her now-deceased parents.        The district court’s dismissal without

prejudice is not appealable.           See Domino Sugar Corp. v. Sugar

Workers’ Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

     A dismissal without prejudice is a final order only if “‘no

amendment   [in    the   complaint]    could     cure   the   defects    in    the

plaintiff’s case.’”      Id. at 1067 (quoting Coniston Corp. v. Vill.

of Hoffman Estates, 844 F.2d 461, 463 (7th Cir. 1988)).                        In

ascertaining whether a dismissal without prejudice is reviewable in

this court, the court must determine “whether the plaintiff could

save his action by merely amending his complaint.” Id. at 1066-67.

In this case, Hamler may move in the district court to reopen her

case and to file an amended complaint specifically alleging facts

sufficient to state a claim. Therefore, the dismissal order is not

appealable.       Accordingly,    we   dismiss    the   appeal   for    lack   of

jurisdiction.     We also deny Hamler’s pending motions for summary

judgment, motion for judgment of obstruction of justice, and motion

to consolidate.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                       DISMISSED


                                       2